IN TI~]E SUPR.EME COURT OF THE STATE OF DELAWAR.E

WAYNE BROWN, §
§ No. 320, 2015
Defendant Below, §
Appellant, § Court Below-Superior Court of
§ the State of Delaware
v. §
§ Cr. ID NO. 1403020336
STATE OF DELAWARE, §
§
Plaintiff Below, §
Appellee. §

Submitted: December ll, 2015
Decided: February l5, 2016

Before VALIHURA, VAUGHN, and SEITZ, Justices.
0 R D E R

This 15"' day of February 2016, upon consideration of the appellant’s brief
filed under Supreme Court Rule 26(¢), his appellate counsel’s motion to withdraw,
and the State’s response, it appears to the Court that:

(l) On January 30, 2015, after a two-day trial, a Superior Court jury
found the appellant, Wayne Brown, guilty of two counts of Assault in a Detention
Facility. On May 29, 201 5, Brovm was sentenced to a total of eight years at Level

V for the two offenses. This is Brown’s direct appeal.

(2) On appeal, Brown’s appellate counsel has filed a brief and a motion to
withdraw under Supreme Court Rule 26(c) ("Rule 26(0)").' Brown’s counsel
asserts that, based upon a complete and careful examination of the record, there are
no arguably appealable issues. Brown’s counsel represents that he provided
Brown with a copy of the motion to withdraw and the accompanying brief and
appendix and informed Brown of his right to identify any points he wished this
Court to consider on appeal. Brown has not submitted any points for the Court’s
consideration. The State has responded to the Rule 26(c) brief and has moved to
affirm the Superior Court’s judgment.

(3) When reviewing a motion to withdraw and an accompanying brief
under Rule 26(c), this Court must be satisfied that the appelIant’s counsel has made
a conscientious examination of the record and the law for arguable claims.z Also,
the Court must conduct its own review of the record and determine whether "the
appeal is indeed so frivolous that it may be decided without an adversary

presentation."$

1 See Del. Supr. Ct. R. 26(c) (goveming criminal appeals without merit).

2 Penson v. Ohio, 488 U.S. 75, 83 (1988); McCoy v. Court of Appeals of Wisconsin, 486 U.S.
429, 442 (l988); Anders v. California, 386 U.S. 738, 744 (1967).

3 henson v. 011:0,433 U.s. ar si.

(4) In this case, having conducted "a full examination of all the
proceedings" and having found "no nonfrivolous issue for appeal,"“l the Court
concludes that Brown’s appeal "is wholly without merit."§ The Court is satisfied
that Brown’s appellate counsel made a conscientious effort to examine the record
and the law and properly determined that Brown could not raise a meritorious
claim on appeal.

NOW, TI-[ER.EFORE, IT IS ORDER.ED that the State’s motion to affirm is
GR.ANTED. The judgment of the Superior Court is AFFIRMED. The motion to

withdraw is moot.

BY THE COURT: